FILED
                           NOT FOR PUBLICATION
                                                                            NOV 17 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30106

              Plaintiff-Appellee,                D.C. No. 3:14-cr-00386-HZ-1

 v.
                                                 MEMORANDUM*
LEONEL MARIN-TORRES,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Marco A. Hernandez, District Judge, Presiding

                          Submitted November 17, 2017**

Before: FARRIS, CANBY, and SILVERMAN, Circuit Judges.

      Leonel Marin-Torres appeals from the district court’s judgment and

challenges his conviction and 51-month sentence for assault of an officer, in

violation of 18 U.S.C. §§ 111(a) and (b). Pursuant to Anders v. California, 386

U.S. 738 (1967), Marin-Torres’s counsel has filed a brief stating that there are no

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Marin-Torres the opportunity to file a pro se supplemental brief. No pro

se supplemental brief or answering brief has been filed.

      We affirm the judgment of the district court. The district court’s protective

order regarding discovery properly protected sensitive personnel information while

giving the defense ample access to the necessary information. See United States v.

Marin-Torres, 671 Fed.Appx. 468 (9th Cir. 1985). Marin-Torres’s disruptive

behavior justified the district court in revoking his self-representation and

providing for representation by standby counsel. See Faretta v. California, 422

U.S. 806, 834-35 n.46 (1975). The other contentions offered by the Anders brief

provide no basis for overturning the conviction or sentence. Finally, our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2